DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,665,063. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,665,063 cover and encompass the limitations of the respective claims 1-20 of the instant application. Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,665,063 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 6, 761,308, cited by applicant) in view of Drummond et al. (US 2009/0218394, cited by applicant).
Regarding claims 1, 14 and 18, Hanna teaches system and method for a cash handling device (ATM 10), comprising: at least one processor; a communication interface; an item accepting device; an item dispensing device; a currency scanning system; a currency transport system; one or more currency storage cartridges; and 
Hanna is silent to wherein receiving the user settings for the cash handling device from the at least one banking server comprises receiving one or more usernames and passwords associated with one or more authorized users of the cash handling device.
However, Drummond teaches receiving one or more usernames and passwords associated with one or more authorized users from at least one banking server ([0294]).
In view of Drummond’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanna by incorporating the teaching as taught by Drummond since username and password are well-known and conventional in ATM or cash handling device.
Regarding claim 2, Hanna as modified by Drummond teaches all subject matter claimed as applied above.  Hanna further teaches wherein validating the at least one deposit item received for deposit at the deployment location of the cash handling device comprises: scanning, by the currency scanning system, one or more deposit items received for deposit; sorting, by the currency transport system, the one or more deposit items received for deposit; and physically storing, by the currency transport system, in 
Regarding claim 3, Hanna as modified by Drummond teaches all subject matter claimed as applied above.  Hanna does not explicitly teach “second user” as claimed. However, it would be understood the cash handling devices are capable of serving plurality of users with different type of transactions of available functions and the credential requirements should be applied (fig. 1, col. 8, lines 23-35; col. 22, line 33 to col. 28-3).
Regarding claim 4, Hanna further teaches wherein validating the at least one change order item received for exchange at the deployment location of the cash handling device comprises: scanning, by the internal currency scanning system, one or more change order items received for exchange; sorting, by the internal currency transport system, the one or more change items received for exchange; and physically storing, by the internal currency transport system, in the one or more currency storage cartridges, the one or more change items received for exchange (col. 18, line 42 to col. 19, line 8).
Regarding claim 5, Hanna further teaches wherein the deposit information directs the at least one banking server to credit the at least one treasury account associated with the first user of the cash handling device with an amount of funds associated with the at least one deposit item received for deposit at the deployment location of the cash handling device and validated by the cash handling device (col. 7, lines 30-45 and col. 8, lines 23-35).

Regarding claim 10, Hanna further teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the cash handling device to: receive, from a third user of the cash handling device, input defining one or more configuration settings for the cash handling device; and store configuration information based on receiving the input defining the one or more configuration settings for the cash handling device from the third user of the cash handling device (configuration settings as shown in figs. 29, 30, 33, 34, 37, 46-48, 51 and 56).
Regarding claims 11, 15 and 19, Hanna further teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the cash handling device to: receive, via the communication interface, and from the at least one banking server, configuration information defining one or more configuration settings for the cash handling device (setting for transaction limits and setting for bill denomination (col. 29, lines 30-50 and col. 18, line 66 to col. 19, 
Regarding claims 12 and 16, Hanna as modified by Drummond teaches all subject matter claimed as applied above except for one or more organization personal identification numbers and employee personal identification numbers as claimed. However, receiving the user setting includes user’s PIN, merchant account, deposit item identification number, etc., and other identification can be entered (col. 31, line 12 to col. 32, lines 15). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hanna and Drummond to include one or more organization personal identification numbers and employee personal identification numbers as claimed so as to enhance authentication purposes.
Regarding claims 13, 17 and 20, Hanna further teaches wherein receiving the user settings for the cash handling device from the at least one banking server comprises receiving language settings or accessibility settings associated with one or more authorized users of the cash handling device (col. 11, lines 13-27).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as modified by Drummond as applied to claim 4 above, and further in view of Boscho (US 2011/0258090, cited by applicant).
Regarding claim 7, Hanna as modified by Drummond teaches all subject matter claimed as applied above.  Hanna further teaches the cash handling device has one or 
However, Bosch teaches cash handling device comprising generating alert based on predetermined threshold ([0157] and [0164]).
In view of Bosch’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hanna and Drummond to provide alert signal as taught by Bosch so as individual can be notified the status of the transaction.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as modified by Drummond as applied to claim 1 above, and further in view of Sanders (US 8,602,295, cited by applicant).
Regarding claims 8 and 9, Hanna as modified by Drummond teaches all subject matter claimed as applied above except for the cash handling device is placed in a retail banking center or a shopping mall.
However, Sanders teaches cash handling device can be located at various sites such as banking center and shopping mall (col. 3, lines 24-42).
In view of Sanders’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hanna and Drummond for the cash handling device is placed at various locations as taught by Sanders so as to conveniently serving user where transactions are potentially needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Votaw (US 2017/0053284); Cantley et al. (US 2011/0251956); Andrews et al. (US 2013/0018787) & Drummond et al. (US 2014/0108245) are cited because they are related to automated transaction machine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUYEN K VO/Primary Examiner, Art Unit 2887